—In an action to recover damages for wrongful death, the defendant Glen Cove Child Day Care Center, Inc., appeals from an order of the Supreme Court, Nassau County (Kohn, J.), dated April 15, 1997, which denied its motion for summary judgment dismissing the complaint and the cross claim insofar as asserted against it.
Ordered that the order is reversed, on the law, with costs, the motion is granted, the complaint and the cross claim are dismissed insofar as asserted against the appellant, and the action against the remaining defendant is severed.
Contrary to the Supreme Court’s determination, the defendant Glen Cove Child Day Care Center, Inc. (hereinafter the Day Care Center) established its prima facie entitlement to summary judgment. In support of its motion, the Day Care *451Center submitted, inter alia, the minutes of the examination before trial of the defendant Yong Suk Ji in which Yong indicated that the plaintiffs’ decedent was struck by Yong5s car while he was crossing a public roadway after leaving the Day Care Center’s premises. The plaintiffs’ submission in opposition was insufficient to create a triable issue of fact. Accordingly, the Day Care Center’s motion for summary judgment should have been granted (see, e.g., Gordon v Incorporated Vil. of Lake Grove, 173 AD2d 770). Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.